1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9
                                 ----oo0oo----
10

11   UNITED STATES OF AMERICA,             No. 2:18-cv-2328 WBS KJN
12               Plaintiff,
13       v.
14   REAL PROPERTY KNOWN AS                ORDER RELATING CASES
     APN:4181-034-009, et al.,
15
                 Defendants.
16

17

18

19

20   UNITED STATES OF AMERICA,             No. 2:18-cr-253 GEB
21               Plaintiff,
22       v.
23   JEFFREY R. DAVID,
24               Defendant.
25

26
27

28                               ----oo0oo----
                                       1
1                Examination of the above-entitled actions reveals that

2    they are related within the meaning of Local Rule 123(a), because

3    they involve the same plaintiff, are based in part on the same

4    facts, and likely involve overlapping evidence and witnesses.

5    Accordingly, the assignment of the matters to the same judge is

6    likely to effect a substantial saving of judicial effort and is

7    also likely to be convenient for the parties.

8                The parties should be aware that relating the cases

9    under Local Rule 123 merely has the result that both actions are

10   assigned to the same judge; no consolidation of the actions is

11   effected.    Under the regular practice of this court, related

12   cases are generally assigned to the judge and magistrate judge to

13   whom the first filed action was assigned.

14               IT IS THEREFORE ORDERED that the actions denominated

15   United States of America v. Real Property Known as APN: 4181-034-

16   009, 2:18-cv-2328 WBS KJN, and United States v. David, 2:18-cr-

17   253 GEB, be, and the same hereby are, deemed related.     The case

18   denominated United States v. David, 2:18-cr-253 GEB, shall be

19   reassigned to the Honorable WILLIAM B. SHUBB.    Any dates

20   currently set in the reassigned case only are hereby VACATED.
21   Henceforth, the captions on documents filed in the reassigned

22   case shall be shown as United States v. David, 2:18-cr-253 WBS.

23               IT IS FURTHER ORDERED that the Clerk of the Court make

24   an appropriate adjustment in the assignment of cases to

25   compensate for this reassignment.

26   Dated:   December 13, 2018
27

28
                                       2
